COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-09-409-CV

RICHARD FOLSOM AND BECKY FOLSOM                                    APPELLANTS

                                        V.

POOL QUEST, LLC                                                       APPELLEE

                                     ----------
          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                     ----------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered AAppellants= Motion To Dismiss For Mootness.@ It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 3, 2010




      1
       See Tex. R. App. P. 47.4.